Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dennis M. O’Hara appeals- the district court’s orders dismissing his petition for ■writ of mandamus for lack of subject matter jurisdiction and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. O’Hara v. Comptroller of Md., No. 8:14—cv-04044-TDC, 2015 WL 6739154, 2016 WL 2760337 (D. Md. Nov. 3, 2015 & May 12, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED